Citation Nr: 0510133	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  02-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder.

2.  Entitlement to service connection for residuals of a back 
injury with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to February 
1952.

By a January 2002 decision by the RO in Washington, DC, it 
was determined that new and material evidence had not been 
presented to reopen the previously denied claims of service 
connection for a genitourinary disorder and residuals of a 
back injury with arthritis.  The veteran appealed this 
decision to the Board of Veterans' Appeals (Board). 

In December 2003, the Board found that new and material 
evidence had been presented and reopened the previously 
denied claims.  The matter was then Remanded for further 
development, to include VA examinations.  A review of the 
record shows that the RO has complied with all remand 
instructions, to the extent necessary.  Stegall v. West, 11 
Vet. App. 268 (1998).
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is competent medical evidence of record that 
establishes a nexus between the veteran's genitourinary 
disorder and active service.

3.  There is competent medical evidence of record that 
establishes a nexus between the veteran's residuals of a back 
injury with arthritis and active service.


CONCLUSIONS OF LAW

1.  Service connection for a genitourinary disorder is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004). 

2.  Service connection for residuals of a back injury with 
arthritis is established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

Factual Background

The veteran's service medical records at enlistment and 
separation were negative for any complaint, diagnosis, or 
treatment for any genitourinary or back disorders.  However, 
these records show a January 1951 diagnosis of "large 
prostate, cause unknown" and treatment for chronic 
prostatitis, "organism unknown" from February to November 
1951.

In March 1952, the veteran submitted a claim for service 
connection for prostate gland defect caused by weak bladder.  
He reported no treatment for this condition before, during or 
after service.  He was apparently scheduled for a VA 
examination in May 1952, but there is no record of the 
examination.

The veteran filed an additional claim for service connection 
for prostate trouble, weak bladder, and lower back pain (VA 
Form 8-526) in October 1955.  He reported medical treatment 
for his claimed conditions from his private physician, Dr. 
I.A.W.  He also reported that he had undergone a government 
examination in May 1952.

Accompanying the veteran's October 1955 claim was a letter 
from Dr. I.A.W., reporting a history of low back pain, right 
leg pain, and loss of bladder control.  The diagnoses were 
chronic cystitis, prostatitis, and arthritis.

A VA examination was conducted in November 1955.  The 
examiner's diagnosis was "no orthopedic pathology, no GU 
[genitourinary] pathology."  A November 1955 X-ray study of 
the lumbosacral spine was normal in appearance.

In May 1956, the veteran testified at a hearing at the Board.  
He testified that in 1950, while stationed at Camp Mori, 
Japan, he was required to lift a top beam from a mess hall 
tent.  Subsequent to lifting the tent pole, he reported loss 
of bladder control, right leg pain, and low back pain.

In a June 1956 decision, the Board denied the veteran's 
claims for service connection for a genitourinary disorder 
and a back condition, based upon a finding that there was no 
objective evidence of any current disability associated with 
military service.

In May 2001, the veteran submitted a statement which 
indicated that he wanted to reopen his previously denied 
claims of service connection for a genitourinary disorder and 
a back disorder.
 
In a January 2002 treatment record, the veteran's private 
physician, Dr. W.D.Y., noted complaints of continuous back 
and urinary problems since an in-service injury.  His 
surgical history consisted of hernia repair and prostate 
surgery.  The diagnosis was mild degenerative changes of the 
lumbosacral spine.  

In a January 2002 letter from the veteran's private 
urologist, Dr. R.A., he indicated that he examined the 
veteran for problems related to urinary incontinence.  During 
the examination, the veteran reported nocturia times three 
and complained of significant lower urinary tract symptoms.  
The physician noted that the veteran underwent transurethral 
resection of the prostate in 1988.

In December 2003, the Board found that the evidence submitted 
on behalf of the veteran's claims was not cumulative or 
redundant of evidence previously of record and reopened the 
veteran's claims.  The Board then remanded the claims for 
further adjudication which included current VA examinations.

During a July 2004 VA examination, the veteran complained of 
intermittent low back pain since the 1950s when he was in the 
military.  He reported he had lifted a heavy object by the 
order of his superiors and sustained an injury.  Following an 
examination, the diagnostic impression showed the history and 
disease course of the veteran's back disorder, was consistent 
with a low back injury with possible muscle or lumbarsacral 
spine or nerve roots injuries; both examination of the 
veteran and his gait were consistent with a mild lumbarsacral 
spinal stenosis with some limitations of movement/rotation at 
his lumbar spine.

During a September 2004 VA examination, the veteran reported 
continued urinary frequency, urgency and occasional urinary 
incontinence.  He also reported nocturia four to five times a 
night with daytime frequency and occasional urinary 
continence.  Additionally, he noted erectile dysfunction for 
several years.  The diagnoses were benign prostatic 
hyperplasia with urinary frequency, urgency and intermittent 
incontinence, question of an overactive bladder and history 
of back injury.  The examiner opined that, "given the 
duration of the symptoms and on association, it is very 
likely that his urinary complaints are supported by his 
records represent secondary to his back injury."



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

The veteran claims service connection for a genitourinary 
disorder and residuals of a back injury with arthritis, which 
he asserts were incurred during military service in the 
1950s.

Service medical records reflect a January 1951 diagnosis of 
"large prostate, cause unknown" and treatment for chronic 
prostatitis, "organism unknown" from February to November 
1951.  

In the mid 1950s, the veteran presented for treatment of back 
and genitourinary complaints, reporting a history of having 
injured his back during service.  Specifically, at a RO 
hearing, he testified that in 1950, while stationed at Camp 
Mori, Japan, he was required to lift a top beam from a mess 
hall tent.  Subsequent to lifting the tent pole, he reported 
loss of bladder control, right leg pain, and low back pain.  

The veteran's account of how he developed his back and 
genitourinary injuries has been consistent through the years. 

In July 2004, a VA examiner interviewed the veteran, and 
reviewed the veteran's claims file.  During the examination, 
the veteran reported a long history of back problems which 
dated back to a lifting injury during military service in the 
1950s.  No other back injury was reported during the 
examination.  The VA examiner opined that the history and 
disease course of the veteran's low back disorder, was 
consistent with a low back injury with possible muscle or 
lumbosacral spine or nerve roots injuries.  An examination of 
his back and his gait were consistent with a mild lumbosacral 
spinal stenosis with some limitations of movement/rotation at 
his lumbar spine.  In September 2004, a different VA examiner 
reviewed the veteran's claims file and opined that due to the 
duration of the veteran's genitourinary symptoms, it was very 
likely that his urinary complaints were supported by his 
records and were secondary to his back injury.  

Prostate problems were noted during service in the 1950s.  
Back problems and continued prostate problems were noted in 
the mid 1950 shortly after service discharge.  More current 
medical evidence, to include VA examination opinions, 
obtained in 2004, link current prostate and back problems to 
an injury in service.  In sum, based on all the evidence 
including the consistent recitation of a reported injury in 
the 1950s, and in light of the opinions of the VA examiners, 
the Board finds that there is a reasonable doubt that the 
current lumbar spine disorder began in service and the 
veteran's current genitourinary disorder is secondary to the 
spine disorder.  See 38 C.F.R. § 3.303(d) (2004).  The 
evidence is approximately balanced, for and against the 
claim, and the benefit of the doubt is to be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002).  
The Board concludes that the current disabilities were 
incurred in service, and service connection is warranted.


ORDER

Service connection for a prostate disorder with associated 
genitourinary complaints is granted, subject to the criteria 
for award of monetary benefits.

Service connection for residuals of a back injury with 
arthritis is granted, subject to the criteria for award of 
monetary benefits.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


